 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KRISTA RICCI,                                   No. 2:17-cv-2673-MCE-EFB PS
11                      Plaintiff,
12           v.                                       ORDER
13    COUNTY OF SACRAMENTO,
      SACRAMENTO DEPARTMENT OF
14    HEALTH AND HUMAN SERVICES,
      GIA SAVOY, DAVID CHERNOW, and
15    Does 1 through 50, Inclusive,
16                      Defendants.
17

18          On March 4, 2020, the magistrate judge filed findings and recommendations herein which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. ECF No. 75. Plaintiff filed objections

21   on March 18, 2020, and they were considered by the undersigned. ECF No. 76.

22          This Court reviews de novo those portions of the proposed findings of fact to which

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

25   to any portion of the proposed findings of fact to which no objection has been made, the Court

26   assumes its correctness and decides the motions on the applicable law. See Orand v. United

27   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

28   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                      1
 1          The Court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 3   Accordingly, IT IS HEREBY ORDERED that:
 4          1. The proposed Findings and Recommendations filed March 4, 2020 (ECF No. 75), are
 5   ADOPTED in full;
 6          2. Defendants’ motion to dismiss (ECF No. 52) is GRANTED and plaintiff’s second
 7   amended complaint is DISMISSED without leave to amend;
 8          3. Plaintiff’s motions for leave to amend the complaint (ECF Nos. 51, 59, 66) are
 9   DENIED;
10          4. Defendants’ motions to strike plaintiff’s third and fourth amended complaints (ECF
11   Nos. 53 & 65) are DENIED as moot;
12          5. Plaintiff’s motions to vacate judgment (ECF Nos. 60, 73) are DENIED; and
13          6. The Clerk is directed to close the case.
14          IT IS SO ORDERED.
15   DATED: March 24, 2020
16

17                                          _______________________________________
18                                          MORRISON C. ENGLAND, JR.
                                            UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                          2
